DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-4, 13, 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "each of the openings of the k arrays" in line 2.  There is insufficient antecedent basis for this limitation in the claim. In claim 1, “an opening of an adjacent second array” was recited, but due to the inconsistent language, it is unclear if this is referring to the same opening and that all the k arrays has such an opening, or a different set of openings. For the purposes of claim examination, the Examiner will interpret the limitations as each of the k array having openings, and that an optical element part of an array fits in each of these openings.
Claim 3 is rejected due to its dependence on claim 2.
Claim 3 recites in line 1-2 and 3, “one or more of the one or more single elements (line 1-2)” and “each of the one or more single elements (line 2-3 and 5)”. There is insufficient antecedent basis for this limitation in the claim, as it is previously claimed in claim 1 “at least two single elements each comprising one of the k arrays”.
Regarding claim 4, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim 13 recites “the plurality of n light sources”, “the plurality of n first beam shaping elements”, “the one or more single elements”. There is insufficient antecedent basis for this limitation in the claim, since claim 13 is an independent claim and does not depend on any previous claim.
Regarding claim 15, the preamble states “Use the lighting system according to claim 1, for one or more of wall washing light…”. It is unclear what category of invention claim 15 is referring to, whether it is a method claim or a product claim. It is suggested to make it clear by invoking a product or method in the preamble and including steps or structure in the limitations. See MPEP 217.05(q) for more details on “use” claims and the issues surrounding “use” claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Begemann et al., US 6250774 B1 in view of Seronveaux et al., US 2022/0090764 A1.
Regarding claim 1, Begemann discloses “A lighting system comprising:
a plurality of n light sources (the LED of 220, Fig. 6 and 7, labeled as 30 in related embodiment of Fig. 3), wherein each of the n light sources is configured to generate light source light;
a plurality of n first beam shaping elements (the reflector of 220, Fig. 6 and 7, labeled as 43 in related embodiment of Fig. 3), wherein each of the n first beam shaping elements is configured downstream of a respective light source (seen in Fig. 6 and 7, and 3);
k arrays of optical elements (optical elements 247, Fig. 6 and 7, arrays seen in Fig. 6, at least 2 arrays), wherein each of the k arrays comprises nk optical elements (seen in Fig. 6), wherein each of the nk optical elements is configured downstream of a respective first beam shaping element from a subset of the n first beam shaping elements (seen in Fig. 7); wherein the optical elements are configured to influence one or more of (i) a beam direction of the light source light, (ii) a beam shape of the light source light, (iii) a spectral distribution of the light source light, and (iv) an intensity of the light source light (col. 7, ln. 20 -30);
wherein n≥4, k≥2, and 1<nk<n (seen in Fig. 6 and 7, there are 25 light sources, and the optical elements can be divided into groups of 5, forming at least 2 arrays),
at least two single elements each comprising one of the k arrays (seen in Fig. 6),
wherein at least two of the k arrays have complementary shapes (seen in Fig. 6, the rows and columns match each other).”
However, Begemann does not explicitly disclose “an optical element part of a first array fits in an opening of an adjacent second array”.
	Seronveaux discloses optical element arrays (200abcd, Fig. 1A) that have an optical element part (protrusion (220, Fig. 1A) that fits in an opening (240, Fig. 1A) of an adjacent second array.
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have the optical element arrays, as taught by Begemann, be modular and be able to fit with each other, such as taught by Seronveaux. One of ordinary skill in the art would have been motivated to have a modular system for allowing the optical elements to be adjusted relative to the light source for system flexibility and adaptability (Seronveaux, ¶ [0003,0006]), and motivated to have an optical element part fit into an opening to allow the arrays to interlock (Seronveaux,  ¶ [0011]), thus securing the arrays with respect to each other.
	Regarding claim 2, Begemann in view of Seronveaux discloses the invention of claim 1, as cited above, and further discloses “each of the openings of the k arrays are configured downstream of one of the n-nk first beam shaping elements not belonging to the respective subset of the n first beam shaping elements (seen in Seronveaux Fig. 1AB, the openings (240) are in the light emitting direction with respect to the light source array, and not as part of the light sources of the sub portion of the array, since the opening is not directly over the light source), wherein one or more of the nk optical elements comprise a collimator (Seronveaux, ¶ [0087] “210a, 210b, 210c, 210d may additionally or alternatively comprise other elements than lens elements, such as, reflectors, backlight elements, collimators, diffusors”).
	Regarding claim 3, Begemann in view of Seronveaux discloses the invention of claim 2, as cited above, and further discloses “one or more of the one or more single elements have a comb-like shape (seen in Seronveaux Fig. 1AB, the opening and protrusion is comb-line in that there are protruding portions), wherein each of the one or more single elements comprise one or more optical elements parts (seen in Seronveaux Fig. 1AB, the part is 220), wherein each of the one or more optical elements parts comprise a respective optical element (the part 220 is part of the plate, and that part 220 can affect light in some manner so it is an optical element), wherein each of the one or more single elements comprise a support (main body of the plate 200abcd), wherein along the support the optical element parts and the openings are configured (seen in Seronveaux Fig. 1AB).
	Regarding claim 4, Begemann in view of Seronveaux discloses the invention of claim 1, as cited above, and further discloses “one or more of the openings is larger than a single optical element part (seen in Seronveaux, Fig. 1AB, the protrusion fits inside the opening), preferably twice as large, which allows hosting two optical element parts.”
	Regarding claim 5, Begemann in view of Seronveaux discloses the invention of claim 1, as cited above, and further discloses “a set of three arrays, wherein a first array and an adjacent second array have complementary shapes, and wherein the second array and an adjacent third array have complementary shapes (seen in Seronveaux, Fig. 1AB, the arrays are complementary to their adjacent array).
	Regarding claim 8, Begemann in view of Seronveaux discloses the invention of claim 1, as cited above, and further discloses “one or more of the plurality of optical elements are configured to redirect the light source light of the respective light sources (Begemann, col. 7, ln. 24-29 “The reliefs 247 split up the beams generated by the LED chips into two beams diverging from one another. In a modification, the light beams generated by the LED chips are split up into more, for example four beams. In another modification, the beams generated by the LED chips are not split up but, for example, deflected or widened”).”
	Regarding claim 9, Begemann in view of Seronveaux discloses the invention of claim 8, as cited above, and further discloses “k≥2, wherein the optical elements that are configured to redirect the light source light of the respective light sources of at least two of the k arrays are all identical but wherein a direction of a redirection of the light source light of the at least two of the k arrays mutually differ (Begemann, col. 7, ln. 24-29 “The reliefs 247 split up the beams generated by the LED chips into two beams diverging from one another. In a modification, the light beams generated by the LED chips are split up into more, for example four beams.”).”
	Regarding claim 10, Begemann in view of Seronveaux discloses the invention of claim 1, as cited above, and further discloses “one or more of the plurality of optical elements are configured to influence the light source light by one or more of (i) diffusing the light source light, (ii) reducing the intensity of the light source light, and (iii) changing the spectral distribution of the light source light (Begemann, col. 7, ln. 24-29 “The reliefs 247 split up the beams generated by the LED chips into two beams diverging from one another. In a modification, the light beams generated by the LED chips are split up into more, for example four beams. In another modification, the beams generated by the LED chips are not split up but, for example, deflected or widened”).”
Regarding claim 11, Begemann in view of Seronveaux discloses the invention of claim 1, as cited above, and further discloses   “the plurality of n light sources comprises at least two subsets of each one or more light sources, wherein the lighting system further comprises a control system (550, Fig. 12), wherein the control system is configured to control an intensity of the light source light generated by the light sources of the respective at least two subsets (Begemann, col. 38-67), and wherein one or more of the n light sources comprise solid state light sources, and wherein the light source light comprises one or more of visible radiation (col. 2, ln. 30-35) and IR radiation.

	Regarding claim 12, Begemann in view of Seronveaux discloses the invention of claim 1, as cited above, and further discloses “light sources and the optical elements are configured such that optical properties of the light source light emanating from the system based on the light source light of the light sources of a first subset comprising one or more light sources and of a second subset comprising one or more light sources are the same within the first subset and are the same within the second subset, but mutually differ between the first subset and second subset (Begemann, col. 2, ln. 54-62 “An attractive embodiment of the luminaire according to the invention is characterized in that the set of lighting units comprises two or more varieties of lighting units for illuminating portions of the object with mutually differing spectra. The spectra of the lighting units may then be adapted to the optical properties, for example the reflectivity, of the individual portions of the object, so that an optimum visibility of these portions is realized. The different spectra in addition render it easy for an observer to orient himself.”).”

	Regarding claim 13, Begemann discloses “A kit of parts comprising (i) a first part comprising the plurality of n light sources (the LED of 220, Fig. 6 and 7, labeled as 30 in related embodiment of Fig. 3) wherein each of the n light sources is configured to generate light source light and the plurality of n first beam shaping elements   (the reflector of 220, Fig. 6 and 7, labeled as 43 in related embodiment of Fig. 3) wherein each of the n first beam shaping elements is configured downstream of a respective light source (seen in Fig. 6) and (ii) one or more of the one or more single elements  (optical elements 247, Fig. 6 and 7, arrays seen in Fig. 6, at least 2 arrays) each comprising one of k arrays of optical elements, wherein nk optical elements configured to influence one or more of (i) a beam direction of the light source light, (ii) a beam shape of the light source light, (iii) a spectral distribution of the light source light, and (iv) an intensity of the light source light (col. 7, ln. 24-29 “The reliefs 247 split up the beams generated by the LED chips into two beams diverging from one another. In a modification, the light beams generated by the LED chips are split up into more, for example four beams. In another modification, the beams generated by the LED chips are not split up but, for example, deflected or widened”)”.
However, Begemann does not explicitly disclose “each of the k arrays comprises openings and wherein one or more of the nk optical elements comprise a collimator.”
	Seronveaux discloses optical element arrays (200abcd, Fig. 1A) that have an optical element part (protrusion (220, Fig. 1A) that fits in an opening (240, Fig. 1A) of an adjacent second array, and also discloses the optical elements can be collimators (¶ [0087]).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have the optical element arrays, as taught by Begemann, be modular and be able to fit with each other, such as taught by Seronveaux. One of ordinary skill in the art would have been motivated to have a modular system for allowing the optical elements to be adjusted relative to the light source for system flexibility and adaptability (Seronveaux, ¶ [0003,0006]), and motivated to have an optical element part fit into an opening to allow the arrays to interlock (Seronveaux,  ¶ [0011]), thus securing the arrays with respect to each other.
Additionally, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have some of the optical elements, as taught by Begemann, be collimators, such as taught by Seronveaux. One of ordinary skill in the art would have been motivated to use collimators to have a non-diverging and non-converging beam, in order to meet the specific lighting needs of a given application (such as desired color, intensity, output, etc).

	Regarding claim 14, Begemann in view of Seronveaux discloses the invention of claim 1, as cited above, and further discloses “A method of providing a lighting system according to claim 1, comprising providing a first part comprising the plurality of n light sources and the plurality of n first beam shaping elements and arranging k arrays of optical elements to the first part (seen in Begemann, Fig. 6-7).”
	Regarding claim 15, Begemann in view of Seronveaux discloses the invention of claim 1, as cited above, and further discloses “Use the lighting system according to claim 1, for one or more of wall washing lighting, target lighting (Begemann, col. 7, ln. 29-30, “, accent lighting, attention seeking lighting, shop lighting, museum lighting, and garden lighting.
	

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Begemann in view of Seronveaux and further in view of Gloss et al., US 2019/0003677 A1.

	Regarding claim 6, Begemann in view of Seronveaux discloses the invention of claim 1, as cited above, except for “one or more of the k arrays are comprised by a foil, wherein the foil comprises the respective nk optical elements.”
	Gloss discloses an optical segment consisting of a filter, a lens an array of lenses or a foil with an optical structure (¶ [0038]), thus exemplifying recognized equivalent structures for optical segments.
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to use a foil as the optical array, such as taught by Gloss, since the selection of any of these known equivalents would be considered within the level of ordinary skill in the art as evidenced by Gloss’s teaching.
	Regarding claim 7, Begemann in view of Seronveaux and Gloss discloses the invention of claim 6, as cited above, and further discloses “the lighting system comprises a second foil comprising the first beam shaping elements (Gloss, ¶ [0038]), and wherein the n light sources comprise solid state light sources (Begemann, 30 is an LED chip).”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Van Gompel, US 2013/0301264 A1 discloses interlocking lens arrays.
Enno et al., US 2017/0219186 A1 discloses layers of lenses on top of arrays of beam shapers

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                     

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875